MEMORANDUM ***
The record confirms that, before his trip to Mexico, Aguilar received notice that the *601INS had issued a final denial of his application for temporary resident status. Aguilar was not granted advance parole and later attempted to reenter the United States with an invalid entry document. The INS properly placed Aguilar in exclusion proceedings. See Landon v. Plasencia, 459 U.S. 21, 28, 103 S.Ct. 321, 74 L.Ed.2d 21 (1982).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *601courts of this circuit except as provided by Ninth Circuit Rule 36-3.